AppletoN, C. J.
The judgment denying a discharge of the petitioner and to which exceptions are now alleged, was rendered October T. 1881, but it does not appear from the docket that exceptions were then taken, or that any agreement was made or consent given, that they might be filed at a subsequent term. On their face they are not within the statute, not having been signed until June 1, 1882, and then in vacation, li. S., c. 77, § 21.
Further, it is conceded by both counsel that the petitioner has since been legally discharged from prison by taking the poor debtor’s oath. The order for a discharge, if it could be legally made, has become unnecessary and the court will hardly entertain the case for the purpose of deciding questions, which so far as these parties are concerned, are merely speculative. Tufts v. Maines, 51 Maine, 393.
Neither is this a case reported by the presiding judge, within B. S., c. 77, § 13. It is simply a case of exceptions which *110appear not to have been filed in season and when no delay was asked for or given.

Exceptions overruled.

Walton, Daneorth, Virgin, Peters and Symonds, JJ., concurred.